The opinion of the court was delivered by
Minturn, J.
The writ of error in this case brings up for review the conviction, on the verdict of a jury, of the defend*124ant in the Hudson Quarter Sessions, for keeping a disorderly house in the city of Hoboken.
The assignments of error are directed mainly to the rulings of the trial court upon questions of evidence. Burrone, a detective, was allowed to testify, over objection, concerning the arrest and conviction, for offences committed elsewhere, of certain confessedly lewd women who were admitted to defendant’s public house. Regarding one of these, the witness testified, in reply to the prosecutor’s question, “she pleaded guilty in open court.” Regarding another, he testified that he arrested her and “she had been fined and sent away.” Regarding another, “she pleaded guilty, and was sentenced to fifteen days.” And of still another he testified, “she was sentenced to thirty days, and the man was held for the grand jury.”
It should suffice to say, for the purposes of this case, that the general reputation of these women, under the well established rules of evidence, could not be shown by this method of proof. Evidence of specific acts of immorality are not competent to prove the general reputation of a witness in the community so as to charge the defendant, in contemplation of law, with knowledge of such fact. Knowledge, actual or constructive, of the general immoral character of the habitues of a public place, forms the gravamen of the indictment; and' specific acts of immorality are irrelevant and inadmissible upon that issue. Steph. Dig. Ev. 303; Rice Evid. 1243; 16 Cyc. 1275, and cases; Bullock v. State, 36 Vroom 557.
We conceive that the admission of this testimony was prejudicial to the defendant; and without considering the other assignments of error, we conclude that the judgment of conviction should be reversed.